Title: To Thomas Jefferson from Philip Mazzei, 2 March 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Paris, March 2d. 1780

I arrived in this metropolis 8 days since; have been at Dr. Franklin and Marquis Caraccioli frequently and have seen several others who are likely to influence those in power; but have not as yet been introduced to any of them myself. Marquis Caraccioli was for us already, and will do all his endeavours to put me in the way of being useful. Marquis de la Fayette, the bearer of this, truly deserves our esteem love and gratitude. I was with him 2. hours yester[day] and he is a going to set out to morrow for America, where I wish him safe with all my heart and soul. He is sensible and clever, lively smart and modest, and all together one of the most amiable characters I eve[r] saw. His attachment to us and our cause cannot be greater. We conversed cheafly in English, but whenever I mentioned a anecdote apt to reflect honour upon us, he repeated it to the company in French with a surprising joy. He took leave of the King three days past in his america[n] uniform, and in the afternoon being at the Duke of Choiseul in a numerous Company one  Mr. Ths. Walpole, grand nephew to the Minister of the same name, having expressed a surprize at it, and reflected on the neckedness of the Americans, he replied with the coolness of a Socrates, that we had various uniforms, which he described; owned that all the troops were not equally well dressed; and concluded by saying that those, who took Burgoyn[e]’s Army, were almost all necked. Marquis Caraccioli, who was present, says that while all the Company whe[re] a laughing, and Walpole confused and mortified, that wonderfu[l] young man preserved a most serious and surprisingly modest contenance. As I know personally that proud and insolent englishman I have warned the Marquis, with whom I dine 2 or 3 times a week, that if I should meet him in his house I will produce my contract with General Riedesel, as a proof that notwithstanding the war I have in a short time made such inprovements on my land as to render the living on it convenient to that German General and his family.
As a continuance of the intelligence contained in letter 5 I must inform you, that Rodney had really been forced by the weather into the Mediterraneum, but had time to return and go into Gibraltar before the arrival of Gaston; that the 2d. of February having prepared to sail, the Spaniards posted in different places made signals for the Spanish fleet in Cadix to go out, which was done by both Cordova and Gaston; that he must been sensible of the danger, as he stood at anchor till the 13th, when he took the opportunity of a night favourable to his views, and went off unseen; and that the spaniards are gone after him, but I am afraid to no porpose, as he can make the best of his way, having sent the transports, under convoy, to the Islands previous to his entering the streghts. It is supposed that 12. men of war in all are gone to the Islands, and that the other 9 are in their way back to England. Out of the 17 French, wich sailed from Brest the 2d. of Feby. with 6000. more troops, as mentioned in said letter 5, one returned having suffered by the weather; but will sail again with 12 more and 6000. more troops in a few days. Count d’Estaing is certainly to command the grand fleet in Europe, and they speak of sending more troops and more men of war to the Islands, or the Continent, in a few weeks. Mr. Girard is not yet arriv[ed] from Madrid; therefore I don’t know wether Mr. Penet will come here, or go first to Nantes. In returning to Mr. D’Acosta the money he had paid me in part of my letter of credit I had in view my honour and the decorum of the state, which I hope will appear from my corrispondence with him inclosed in letter 6. I wish that my conduct may meet with your  approbation. I have known in this place that Mr. Bettoia is a bankrupt. The circumstance joined to what I said in letter 4th. relative to my economical circumstances will I hope seriously engage you to assist me with some remittances as soon as possible. If you could send to Leghorn, or Genoa, a gargoe of the best tobacco under french colours the consequences mig[ht] be exceedingly advantagious. I suppose, that you might ha[ve] the necessary papers for that purpose from the french minister in Philadelphia. I am sure that I could send you very good returns. I wish that you may not have neglected sending the duplicates of my Commissions and Instructions by Mr. Penet. I cant help being very uneasy about it; and I am most respectfully Sir, Your Excellency’s most hum[ble,] and most Obedient servant,

Philip Mazzei

